Citation Nr: 0627150	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-01 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a left knee disorder.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran had active service from June 1974 to January 
1997. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This claim was previously remanded by the Board in a December 
2004 decision for further development. The required 
development having been completed, this claim is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

The veteran's left knee disorder is manifested by pain, 
traumatic arthritis, and pain on flexion; there is no 
evidence of swelling, locking, significant decreased range of 
motion, instability, effusion, redness, tenderness, or 
weakness. 


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for a left knee disorder have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in August 2001.  
The RO provided the veteran letter notice to his claim for 
service connection in letters dated May 2001 and April 2004, 
informing him that he could provide evidence or location of 
such and requested that he provide any evidence in his 
possession.  The notice letters specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send records 
pertinent to his claim, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  For an increased rating claim, the veteran must 
be provided notice of an effective date.  The veteran 
received notice of what information was necessary to 
establish an effective date in a March 2006 letter.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

In the present case, service medical records, VA treatment 
records and VA examinations are of record.  Thus, it does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks an initial rating in excess of 10 percent 
for a left knee disability.  In support of his claim, the 
veteran states that he experiences pain in his left knee and 
has experienced pain since service. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  In a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as 'staged' ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.
 
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.
 
Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous.  38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

The veteran has been diagnosed with patellofemoral pain in 
the left knee.  In this case, the RO evaluated the left knee 
under Diagnostic Code (DC) 5257 for impairment of the knee.  
The Board will consider whether the veteran's left knee 
disability warrant higher ratings under DC 5257, as well as 
any other potentially applicable diagnostic codes.  In this 
regard, the Board notes that according to the U.S. Court of 
Appeals for Veterans Claims (Court) and VA General Counsel, 
other impairment of the knee due to instability or recurrent 
subluxation as evaluated under 38 C.F.R. § 4.71a, DC 5257, is 
a separate and distinct disability from arthritis of knees 
(DC's 5003, 5010) and limitation of either flexion (DC 5260) 
or extension of the knees (DC5 5261).  See Esteban v. Brown, 
6 Vet. App. 259, 262 (1994), VAOPGCPREC 23-97 (1997), 
VAOPGPREC 9-98 (1998), VAOPGPREC 9-04 (2004).  As such, 
separate ratings are permitted.  

Under DC 5257, other impairment of the knee such as recurrent 
subluxation or lateral instability, a 10 percent rating is 
assigned for slight impairment.  A 20 percent rating is 
assigned for moderate impairment, and a maximum rating of 30 
percent is assigned for severe impairment.  38 C.F.R. § 4.71a 
(2005).  

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis established by x-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003.

The average normal range of motion of the knee is 0 to 140 
degrees.  38 C.F.R. 
§ 4.71a, Plate II.  DC 5260 assigns a 30 percent rating for 
flexion limited to 15 degrees; a 20 percent rating for 
flexion limited to 30 degrees; a 10 percent rating for 
flexion limited to 45 degrees; and a noncompensable rating 
for flexion limited to 60 degrees.  38 C.F.R. § 4.71a, DC 
5260 (2005).

DC 5261 addresses limitation of extension of the leg, and 
assigns a 50 percent rating for extension limited to 45 
degrees; a 40 percent rating for extension limited to 30 
degrees; a 30 percent rating for extension limited to 40 
degrees; a 20 percent rating for extension limited to 15 
degrees; a 10 percent rating for extension limited to 10 
degrees, and a noncompensable rating for extension limited to 
5 degrees.  
38 C.F.R. § 4.71a, DC 5260 (2005).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  
The intent of the schedule is to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Service medical records show complaints of left leg and knee 
pain.  In a June 1991 record, the veteran reported pain in 
the left leg.  In January 1992, the veteran reported pain in 
his knees.  In an April 1995 treatment record, the veteran 
reported left anterior knee pain, a history of trauma, and no 
blocking, buckling and swelling.  An August 1996 x-ray showed 
the status of the left knee as post ACL repair with no 
appreciable degenerative changes noted.  There was mild 
increased subpatellar to represent joint effusion.  

A July 2001 VA examination showed that the veteran did not 
have a limp.  The veteran reported some soreness and 
occasional swelling of the left knee over the past year.  
Examination showed some crepitus bilaterally, more on the 
left.  There was tenderness about the lateral aspect of the 
of the left knee and minimal periarticular thickening.  There 
was no local heat or fluid in either knee.  The veteran had 
normal flexion and extension.  The diagnosis was degenerative 
arthritis of the left knee, minimal, not progressive or 
disabling. 

In a September 2003 VA examination, the veteran reported that 
the sides of his left knee were painful and that sometimes 
the front of the kneecap was sensitive to the touch.  He 
sates that pain is present all the time and that occasionally 
the knee tends to give out.  Examination showed less bulk on 
the left quadriceps and no McMurray's sign.  Collateral, 
cruciate ligaments and the patella were stable.  There was an 
increase over the usual amount of patella crepitus.  X-rays 
showed no acute bony joint of soft tissue abnormality and no 
knee effusion.   
The diagnosis was traumatic arthritis of the left knee.  

A February 2005 VA examination showed that the veteran 
complained of pain in the left knee located in the 
peripatellar region associated with weakness, but no 
swelling.  He stated that he has morning stiffness and 
sometimes experiences giving way of the knee, but no true 
instability.  The veteran exercises by walking one to two 
hours per day.  He uses a knee sleeve as an assistive device.  
The veteran reported that he has not lost any days of work 
within the last year due to the knee disability.  Though the 
veteran denied flare-ups, he reported stiffness with 
increased activity.  The examiner found that the veteran had 
a slight limp on the left leg while walking.  The range of 
motion of the left knee was 0 to 120 degrees with pain at 120 
degrees flexion.  There was no instability to varus or valgus 
stress.  Lachman's test was negative.  There was pain only 
with flexion, not extension.  Left knee x-ray showed left 
patellofemoral pain with suspected degenerative joint 
disease.  There were no fractures or dislocations, joint 
spaces were maintained, and there were no gross effusions. 
The diagnosis was patellofemoral pain, left knee, ongoing. 

A review of the medical evidence shows that a rating in 
excess of 10 percent is not warranted for a left knee 
disorder.  As noted, the veteran is currently rated at 10 
percent for his left knee disorder.  In order to receive a 
higher rating under DC 5257, there must be a moderate 
impairment to the knee.  There is no evidence showing that 
the left knee impairment is moderate.  Though the veteran 
reports left knee pain and experiences some stiffness, all 
treatment records and examinations show nearly a full range 
of motion of the left knee.  Though the veteran has 
previously reported instability, upon the February 2005 VA 
examination, he did not report instability, and the examiner 
found no instability to varus or valus stress and the 
Lachman's test was negative.  There is no other medical 
evidence of instability, locking, catching, giving way, or 
swelling in either knee.  Left knee x-ray showed no fractures 
or dislocations, joint spaces were maintained, and there were 
no gross effusions.  As there is no evidence of instability 
or other conditions creating a moderate impairment, the 
disability is best classified by a slight impairment with a 
10 percent rating under DC 5257.

As previously noted, since the U.S. Court of Appeals for 
Veterans Claims (Court) and VA General Counsel consider other 
impairment of the knee due to instability or recurrent 
subluxation as a separate and distinct disability from 
arthritis of knees (Diagnostic Codes 5003, 5010) and 
limitation of either flexion (Diagnostic Code 5260) or 
extension of the knees (Diagnostic Code 5261), separate 
ratings under DC's 5260, 5261 and 5003 will also be 
considered.  See Esteban, 6 Vet. App. at 262, VAOPGCPREC 23-
97, VAOPGPREC 9-98, VAOPGPREC 9-04.
  
A review of the medical evidence shows that a separate rating 
under DC's 5260 and 5261 is also not warranted.  To receive a 
0 percent rating under these codes, the evidence would have 
to show flexion limited to 60 degrees or extension limited to 
5 degrees.  38 C.F.R. § 4.71a, DC 5260, 5261.  However, the 
medical evidence in this case shows that the veteran's 
flexion and extension are 120 and 0 degrees, respectively -- 
which is nearly a full range of motion.  As there is no 
evidence that the veteran's extension and flexion are limited 
to 60 degrees or 5 degrees, respectively, there is no basis 
for a separate rating under DC's 5260 or 5261.  
 
Finally, the Board must also consider a separate rating for 
arthritis.  Degenerative arthritis established by x-ray 
findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. 
§ 4.71A, DC 5003.  The February 2005 VA examination showed 
suspected degenerative joint disease of the left knee and the 
September 2004 VA examination found traumatic arthritis in 
the left knee.  However, as previously stated the medical 
evidence does not show that the veteran's limitation of 
motion in the left knee warrants a separate rating, as the 
decrease in the veteran's range of motion is very minimal and 
only on flexion.  Therefore, there is no basis for a separate 
rating under DC 5003. 

The Board also finds that a rating higher than that already 
assigned, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that the medical evidence shows painful motion of the left 
knee specifically on flexion, which is an important factor in 
assessing the level of disability involving any form of 
arthritis.  See 38 C.F.R. 
§ 4.59.  However, there is no medical evidence showing any 
functional impairment in the veteran's activities, such as 
walking or working.  The veteran reported to the VA examiners 
that he walks for exercise from one to two hours a day and 
that he has not missed any work due to the left knee 
condition.  Additionally, any functional loss resulting from 
the left knee disability is already is contemplated by the 10 
percent rating under DC 5257.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1. 

Moreover, an extra-schedular rating under 38 C.F.R. § 
3.321(b) is not warranted. The record shows that the veteran 
is a realtor and he reported that the left knee disability 
has not caused marked interference with his employment.  Nor 
are there frequent periods of hospitalization, or other 
factors indicating an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b).

In sum, the Board concludes that the preponderance of the 
evidence is against an increased evaluation for a left knee 
disability under DC 5257.  In making this determination, the 
Board has considered the benefit of the doubt doctrine, but 
it does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
a left knee disorder is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


